Gileillan, C. J.
The action was properly dismissed. Assuming that it was negligence on the part of the foreman at the round-house to order plaintiff to do the particular thing in which he was hurt, it was the negligence of a fellow-servant. There was no evidence of a failure on the part of defendant to furnish, for the use of its servants at the round-house, all proper and necessary instruments to do the work as safely as it can be done, nor that the foreman was not a skilful and competent man. The case is directly within the decision in *386Brown v. Winona & St. Peter R. Co., 27 Minn. 162, (6 N. W. Rep. 484.)
Order affirmed.